DETAILED ACTION 
The present application, filed on 11/20/2019 is being examined under the AIA  first inventor to file provisions. 


The following is a final Office Action in response to Applicant’s amendments filed on 12/30/2021. 

Overall, Claims 1-20 are pending and have been considered below.  



Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    



Claim Rejections - 35 USC § 101
35 USC 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 11 and Claim 17 and the therefrom dependent claims are directed respectively to system, to a computer implemented method and to computer executable instructions stored on a non-

However, Claim 1, (which is repeated in Claims 11, 17) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining a category of a plurality of categories for each of the plurality of historical transactions; determining whether each category of the plurality of categories is included in one or more of the first item categories and second item categories; training the first model with each of the plurality of historical transactions that correspond to the first item categories; training the second model with each of the plurality of historical transactions that correspond to the second item categories. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “determining a plurality of categories” in the context of this claim encompasses the user manually or mentally forming categories based on criteria, which can include transaction data. Similarly, the limitation of “determine whether each category of the plurality of categories is included in one or more of the first item categories and second item categories”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation manually or mentally by the user to determine if the category is included in the first or the second item category. Finally, “train the first model” and “train the second model,” in the context of this claim, encompasses the user manually or mentally performing a model training, for instance by considering the historical transactions corresponding to the respective item categories. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. 

Alternatively, the recited claim elements (i.e. determining a category of a plurality of categories for each of the plurality of historical transactions; determining whether each category of the plurality of categories is included in one or more of the first item categories and second item categories; training the first model with each of the plurality of historical transactions that 
Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining claim elements of the independent claims are directed to: obtaining, from a database, a first model trained with seasonal data identifying first item categories; obtaining, from the database, a second model trained with non-seasonal data identifying second item categories; obtaining, from the database, transaction data identifying a plurality of historical transactions for a plurality of customers; storing the trained first model and the trained second model as a seasonal re-rank model in the database. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, obtaining, from a database, a first model trained with seasonal data identifying first item categories; obtaining, from the database, a second model trained with non-seasonal data identifying second item categories; obtaining, from the database, transaction data identifying a plurality of historical transactions for a plurality of customers are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while storing the trained first model and the trained second model as a seasonal re-rank model in the database are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is 

(C) The recited computing elements,  i.e. a computing device, a computer-readable medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to: obtaining, from a database, a first model trained with seasonal data identifying first item categories; obtaining, from the database, a second model trained with non-seasonal data identifying second item categories; obtaining, from the database, transaction data identifying a plurality of historical transactions for a plurality of customers; storing the trained first model and the trained second model as a seasonal re-rank model in the database. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-

(C) After stripping away the abstract idea claim elements, the only remaining elements of the independent claims are the computing elements, a computer-readable medium, i.e. claim elements directed to a computing device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05) 

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 12, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining whether each category is included in the first item categories but not in the second item categories; determining whether each category is included in the second item categories but not in the first item categories; determining whether each category is included in both the first item categories and the second item categories. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing 
Dependent Claims 3-4 (which are repeated in Claims 13-14) are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: determine a probability. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 (which is repeated in Claims 15, 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine a weight; apply the weight. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 6 (which is repeated in Claims 16, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: obtain a ranking of categories; apply the seasonal re-rank model to the ranking of categories; re-rank the ranking of categories. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: execute the data; determine a category of items. When considered individually, these additional claim elements are comparable to “sorting information,” “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmit the category of items to a second computing device. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, or post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claim 7 is not directed to any abstract ideas and is not directed to any additional non-abstract claim elements. Rather, this claim provides further descriptive limitations of elements, such as describing the nature, structure and/or content of: the seasonal data. However, this element does not require any steps or functions to be performed and thus does not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2 and [0064]-[0071], including among others: Tx/Rx device; communication ports; display; instruction memory; I/O devices; working memory; processors. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees with the former.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 

A careful reading of the 2019 PEG, would reveal that the abstract ideas grouping titled “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” implies that the respective process could be performed manually, mentally or verbally by a human being, even if computing components are recited. (see 2019 PEG, 2019 Revised PEG, MPEP 2106.05). In other words, the recitation of computing elements within a mental, manual process does not change the nature of that process.  

Applicant submits “Here, the Office Action alleges that the claimed features of … constitute[s] a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components." See Office Action, p. 3. The Office Action further alleges that these same claimed features "constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The two rejections, i.e. “Mental Processes” and “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions” are applied in the alternative, not in the conjunctive. This means that any of the two eligibility analysis criteria leads to the same result – the process recited by the independent claims is directed to an abstract idea, as defined by 2019 PEG, 2019 Revised PEG, MPEP 2106.05.  

Applicant submits “As an initial point, Appellant notes that the Office Action ignores, or at best oversimplifies, the actual claim language recited by Appellant's claims in stating that the claims "constitute" any alleged Mental Process.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner disagrees. First, each and every word in then claims has been considered, nothing has been “ignored.” 
Further, if the level of simplifying is proper or not, in the absence of a benchmark, is a matter of personal opinion. Whether a level of simplification is proper or not is a matter of opinion; reasonable people would reasonably disagree as to the level of simplification being proper or not.  See MPEP 2173.05(B) and authorities cited therein.


Applicant submits “As an initial point, rather than reciting "' determining a plurality of categories," "determine whether each category of the plurality of categories is included in one or more of the first item categories and second item categories," "train the first model," and "train the second model," claim 1 actually recites, among other things, "determin[ing] …” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the USPTO examination practices, patentably non-distinct calms can be grouped for the purpose of both the eligibility and patentability analyses. Therefore, for the purpose of the eligibility analysis, the verb fundamental form (i.e. “to determine”) is equivalent with the verb continuous form (i.e. “determining”). 

Applicant submits “Moreover, Appellant disagrees that these features can be "mentally performed" and instead require hardware components including the claimed computing device and database.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, everybody, which includes Applicant is entitled to his opinion. However, it is the Office’s opinion which counts for the eligibility analysis. Moreover, the assertion that a certain process can be performed manually, mentally or verbally, i.e. by a human being, implies that all steps, not only certain steps, are performed manually, mentally or verbally. It stands to reason that in such a situation the performance of the process will suffer. Obviously, the manual mental process can be automated or computerized for that matter. However, automating or computerizing the process will not change the abstract nature of the idea. 
Second, the eligibility analysis in the instant Office Action has determined a second grouping of abstract ideas within which the independent claim(s) will fall. Identified abstract ideas can fall in more than one grouping at the same time. 

Applicant submits “Indeed, and when analyzed properly, claim 1 recites specific steps that require specific hardware components, including a computing device and a database, and that cannot possibly be performed in the human mind.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 


Applicant submits “As an example, Appellant refers to "Example 37, claim 2" on page 3 of the "Subject Matter Eligibility Examples: Abstract Ideas," issued by the Office on January 7, 2019..” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.   

Applicant submits “Moreover, none of the claims merely recite any mere "mental process" or "method of organizing human activity" on their own or per se. For example, claim 1 recites, among other things, a computing device …” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action, in addition to identifying an abstract idea at Step2A Prong One, has considered all claim elements, be they active steps, descriptive elements (which explain the nature/structure and/or content of certain claim elements, which however, do not require a computer execution step) and computing elements, bot individually and as a whole, as a combination, both at Step 2A Prong Two and Step2B.  (see eligibility analysis in the instant Office Action)

Applicant submits “Indeed, the Office Action has not - and cannot - establish how the above quoted features of claim 1 can possible be performed in the human mind, nor has the Office Action established how these features merely encompass an ineligible method of organizing human activity.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
This point has been already answered here above. Mere repetition of a point will not make that point valid!  

Applicant submits “Additionally, in concluding that the claims merely recite a "mental process" and a "method of organizing human activity," the Office Action characterizes the 
Again, if the level of abstraction is proper or not, in the absence of a benchmark, is a matter of personal opinion. Whether a level of abstraction is proper or not is a matter of opinion; reasonable people would reasonably disagree as to the level of abstraction being proper or not.  See MPEP 2173.05(B) and authorities cited therein.  

Applicant submits “… the Office's § 101 analysis still fails to establish that Appellant's claims are directed to an abstract idea or other judicial exception.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action shows that the quoted claim elements (determining a category of a plurality of categories for each of the plurality of historical transactions; determining whether each category of the plurality of categories is included in one or more of the first item categories and second item categories; training the first model with each of the plurality of historical transactions that correspond to the first item categories; training the second model with each of the plurality of historical transactions that correspond to the second item categories) are not only invoked by applicant, but are directly used to construct an idea (i.e. “directed to”) which has been determined to be abstract, based on the provisions of 2019 PEG, 2019 Revised PEG, MPEP 2106.05. Therefore, the claim elements are direct to an abstract idea.  

Applicant submits “In analyzing whether claim 1 integrates a judicial exception into a practical application, the Office Action merely offers conclusory statements in stating that the claimed features of … amount to no more than insignificant extra-solution activity." See Office Action, p. 4.
As an initial point, the Office Action appears to merely provide conclusory statements as to why the claims do not integrate the alleged judicial exceptions into a practical application, rather than evaluating whether the claims as a whole integrate the alleged recited judicial exception into a practical application, as required by the 2019 Guidance.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action concludes as part of the Step 2A Prong Two analysis: 
This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining claim elements of the 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, obtaining, from a database, a first model trained with seasonal data identifying first item categories; obtaining, from the database, a second model trained with non-seasonal data identifying second item categories; obtaining, from the database, transaction data identifying a plurality of historical transactions for a plurality of customers are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while storing the trained first model and the trained second model as a seasonal re-rank model in the database are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Further, sending / receiving data and storing data have been determined to serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) 
Moreover, claim elements like “receiving or transmitting data over a network, e.g., using the Internet to gather data” “storing and retrieving information in/from memory” been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) 

Applicant submits “In contrast, when examined properly, claim 1 clearly extends well beyond the alleged mere abstract idea of any "mental process" or "certain method of organizing human activity."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
This point has been already answered here above. Mere repetition of a point will not make that point valid!   

Applicant submits “Moreover, the Office Action fails to consider the claim as a whole (i.e., including the limitations that are allegedly directed to the abstract idea) to determine if "the [alleged] judicial exception is meaningfully limited by integration into a practical application of the exception.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action has considered all the claim elements, be they part of the indented abstract idea or not, bot individually and as a whole, as a combination (see eligibility analysis in the instant Office Action). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05) 
When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

Applicant submits “Indeed, rather than merely reciting "a mental process" or an ineligible "method of organizing human activity," claim 1 recites features which clearly integrate the alleged abstract idea into a practical application. For example, the at least one processor, as 
First, the steps identified as forming the abstract idea, cannot integrate that abstract idea into a practical application (see 2019 PEG, 2019 Revise PEG, MPEP 2106.05). It stands to logic that one cannot conclude at Step 2A Prong One that a series of steps form an abstract idea and then assert at Step 2A prong Two that the same steps integrate the identified abstract idea into a practical application. 
Second, integrating the identified abstract idea into a practical application is a process that has been clearly defined by MPEP 2106.05(a)-MPEP 2106.05(h). Based on this process, the eligibility analysis in the instant Office Action has determined that:
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

Applicant submits “As such, even assuming, arguendo, that claim 1 (and similarly claims 11 and 17) recites any "Mental Process" or "Certain Method of Organizing Human Activity" in accordance with the 2019 Guidance, claim 1 (and similarly claims 11 and 17) imposes a very meaningful limit on such mental process or method of organizing human activity, and integrates the judicial exception into a practical application..” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Merely stating that claim 1 “imposes a very meaningful limit on such mental process or method of organizing human activity, and integrates the judicial exception into a practical application,” in contrast with the conclusions of the eligibility analysis in the instant Office Action at Step 2A Prong Two, does not suffice to integrate the identified abstract idea into a practical application, as stipulated by 2019 PEG, 2019 Revised PEG, MPEP 2106.05.  

Applicant submits “represent meaningful limitations on any allegedly abstract idea, and extend beyond a "drafting effort designed to monopolize the [allegedly abstract idea]."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“… however, the courts do not use preemption as a stand‐alone test for eligibility (Flook; Mayo). It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible (Alice).” (see July 2015 IEG Update: Subject Matter Eligibility – VI. The Role of Preemption)  

Applicant submits “As initial point, the Office Action appears to rely on the analysis under Step 2A, Prong Two, in its analysis under Step 2B, which appears to be improper.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
A thorough study of the 2019 PEG, 2019 Revised PEG and MPEP 2106.05 will reveal that Step 2B of the eligibility analysis is by and large similar to Step 2A Prong Two. The only difference is that at Step 2B the elements disclosed in the Berkheimer Memo need to be considered as well. Therefore, the Step 2B analysis in the instant Office Action is a proper analysis, in line with the provisions of the 2019 PEG, 2019 Revised PEG and MPEP 2106.05. 

Applicant submits “Additionally, an in contrast to the Office Action's analysis, when evaluated properly, claim 1 clearly recites elements that are significantly more than the alleged judicial exception of any "mental process" or "certain method of organizing human activity" described by the 2019 Guidance.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
This point has been already answered here above. Mere repetition of a point will not make that point valid!    

Applicant submits “The Office Action has not identified any abstract idea that explicitly or inherently includes these features.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not clear where this requirement comes from. Applicant is requested to indicate the source of this requirement.   


Applicant’s argument regarding the necessity of the Office to provide art in a determination that the claimed elements are not a judicial exception in a 101 analysis, is unpersuasive. Applicant suggests that novelty and/or non-obviousness must be considered in determining whether a claim is directed to an abstract idea. However, novelty and non-obviousness (i.e., a 102/103 prior art-type analysis) have no bearing on whether a claim recites an abstract idea, or involves conventional and routine elements. Indeed, the Federal Circuit has made this clear by rejecting an argument substantially similar to applicant’s in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree … that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). The prior Office action (and herein in the 101 rejection analysis, above) made a determination, for the reasons given, that the instant claims are directed as part of the “inventive concept” features/elements, which do not bring about a technological improvement to the recited elements or require the use of a special purpose computing device. Additionally, whether claimed features/elements are routine and/or conventional is just one factor in the 101 analysis and is not determinative.  

Applicant submits “Thus, Appellant's claims involve an "inventive concept" under§ 101 at least because the claims recite features that exceed "well-understood, routine, conventional activities" already known in the industry. Alice Corp., 134 S.Ct. at 2359 (internal citations and quotations removed).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not allege that claim elements are "well-understood, routine, conventional."   

Applicant submits “For example, rather than analyzing the actual language recited by each of Appellant's dependent claims under each step as prescribed by the 2019 Guidance, the Office merely restates portions of the dependent claims and offers conclusory statements that the dependent claims are not patent eligible.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The conclusions from the analysis of the dependent claims are based on the actual claim language. The quotes of the considered steps of the depend claims are abbreviated and 

Applicant submits “These deficiencies continue to be inconsistent with the Office's examination guidelines, and for these reasons, the§ 101 rejection should be withdrawn. See M.P.E.P. § 2106.07(a) (stating that "the Office Action must provide [a clear and specific] explanation as to why each claim is unpatentable."  Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action has considered each and every claim individually (even when grouped with patantably non-distinct claims). Therefore, the eligibility analysis is in conformity with the M.P.E.P. § 2106.07(a) requirements.   

Applicant submits “Moreover, at least dependent claims 2, 5, 6, 12, 15, 16, 18, 19, and 20 recite additional elements that, when considered as a whole, are directed to statutory subject matter under 35 U.S.C. § 101, and not one of the "Mental Processes" or any other patent-ineligible abstract ideas enumerated in the 2019 Guidance..” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
All the elements of the dependent claims have been considered both individually and as a whole, as a combination as part of Step 2B. Therefore, the eligibility analysis is proper. (see eligibility analysis in the instant Office Action).   

Applicant submits “Moreover, even assuming that the additional quoted elements of any of dependent claims 2, 5, 6, 12, 15, 16, 18, 19, and 20 could be directed to a patent-ineligible abstract idea, which they are not, these additional quoted elements would still amount to significantly more than any patent ineligible abstract idea, at least because these additional quoted elements represent a specific technological improvement.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive.
The elements of these claims have been analyzed as part of Step 2B and found not to represent “significantly more.”   
When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 1112(b)
	After further consideration, the rejection is withdrawn. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
The rejection is withdrawn. 


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622